DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments on 04/12/2022 have been entered.  The 103 rejection on claims 1-6 have been withdrawn in light of claim amendments.  Claims 1-6 are allowed.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 02/01/2022 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

Regarding claim 1, the closest prior art Yamaguchi et al. (US 20200041795) teaches 
	a head mounted display system (fig. 1, 2, and 11; ¶19 head mounted display) comprising,
an optical system (shown in fig. 2, optical system 20) comprising,
	a right-eye optical system (shown in fig. 11 right side optical system 20 of the virtual image display device 100) configured to guide real image light for forming a real visual field image and right-eye virtual image light for forming a right-eye virtual image that is superimposed on the real visual field image (¶89 teaches the device enabling an observer to visually recognize or observe an external world image in a see-through manner and may be applied to a so-called video see-through product including a display device and an image device); and
	a left-eye optical system (shown in fig. 11 left side optical system 20 of the virtual image display device 100) configured to guide the real image light and left-eye virtual image light for forming a left-eye virtual image that is superimposed on the real visual field image (¶89 teaches the device enabling an observer to visually recognize or observe an external world image in a see-through manner and may be applied to a so-called video see-through product including a display device and an image device);
and
an optical element (optical system 20) comprising,
	a first polarization plate (polarizing plate 20) disposed in an optical axis of the right-eye optical system at an emission side thereof as an emission side position (shown in fig. 11 right side optical system 20 of the virtual image display device 100); and
	another first polarization plate (12) disposed in an optical axis of the left-eye optical system at an emission side thereof as the emission side position (shown in fig. 11 left side optical system 20 of the virtual image display device 100);
	and at least one of:
	a first wave plate (quarter wavelength plate 22 of optical system 20 of the virtual image display device 100) that is disposed between the right-eye optical system (shown in fig. 11 right side optical system 20 of the virtual image display device 100)
 and 
the first polarization plate (12) at the emission side position of the right-eye optical system (shown in fig. 11 right side optical system 20 of the virtual image display device 100) so that the real image light emitted from the right-eye optical system (shown in fig. 11 right side optical system 20 of the virtual image display device 100) passes through the first polarization plate (12) disposed at the emission side position of the right-eye optical system (shown in fig. 11 right side optical system 20 of the virtual image display device 100);
	another first wave plate (22) that is disposed between the left-eye optical system (shown in fig. 11 left side optical system 20 of the virtual image display device 100)
and the another first polarization plate (12) at the emission side position of the left-eye optical system (shown in fig. 11 left side optical system 20 of the virtual image display device 100) so that the real image light emitted from the left-eye optical system (shown in fig. 11 left side optical system 20 of the virtual image display device 100) passes through the another first polarization plate (12) disposed at the emission side position of the left-eye optical system (shown in fig. 11 left side optical system 20 of the virtual image display device 100);
	a second wave plate (quarter wavelength plate 13) that is disposed at an incident side position located in an optical path of the right-eye virtual image traveling toward the right-eye optical system (shown in fig. 11 right side); and
	another second wave plate (13) that is disposed at the incident side position located in an optical path of the left-eye virtual image light travelling toward the left-eye optical system (shown in fig. 11 left side optical system 20 of the virtual image display device 100; ¶37 and ¶42).
Yamaguchi in Ko (US 20130003177) teaches and render obvious the right-eye virtual image emitted from the right-eye optical system is blocked by the another first polarization plate disposed at the emission side position of the left-eye optical system and the left-eye virtual image light emitted from the left-eye optical system is blocked by the first polarization plate disposed at the emission side position of the right-eye optical system.
	Yamaguchi in view of Ko and Osterhout (US 20180129112) teaches and render obvious  
	a real image display that is disposed in front of and separately from the head mounted display system and configured to emit real image light for forming a real visual field image;
	a virtual image display comprising:
		a virtual image display configured to emit a right-eye virtual image light for forming a right-eye virtual image that is superimposed on the real visual field image; and
		another virtual image display configured to emit a left-eye virtual image light for forming a left-eye virtual image that is superimposed on the real visual field image.
	wherein
	the virtual image display is disposed above the right-eye optical system, and
	the right-eye optical system comprises:
		a folding mirror that reflects the right-eye virtual image light emitted from the virtual image display toward a direction opposite to a direction to the first polarization plate, and
		a combiner mirror on which the right-eye virtual image light reflected by the folding mirror is projected and through which the real image light incident from a direction opposite to a direction to the folding mirror is transmitted, wherein
	the real image light transmitted through the combiner mirror is transmitted through the folding mirror, and
	the virtual image display is disposed above the left-eye optical system, and
the left-eye optical system comprises:
	another folding mirror that reflects the left-eye virtual image light emitted from the another virtual image display toward a direction opposite to a direction to the another first polarization plate, and
	another combiner mirror on which the left-eye virtual image light reflected by the another folding mirror is projected and through which the real image light incident from a direction opposite to a direction to the another folding mirror is transmitted, wherein
	the real image light transmitted through the another combiner mirror is transmitted through the another folding mirror.
	However, regarding claim 1, the prior art Yamaguchi taken either singly or in combination fails to anticipate or fairly suggest a head mounted display system comprising 	the real image light emitted by the real image display includes linearly polarized light,
	each of the right-eye virtual image light and the left-eye virtual image light emitted by the virtual image display includes linearly polarized light,
	each of the first wave plate and the another first wave plate is a quarter wave plate, and
	each of the second wave plate and the another second wave plate is a quarter waveplate, in combination with all other claimed limitations of claim 1.
With respect to claims 2-6 these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        

/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872